Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since it is not clear where the array of pillars are located in the filtration cup so as to ensure that the filter is maintained in a position up and away from a bottom of the filtration cup. Are the pillars located on a bottom of the filtration cup so as to maintain the filter in a position up and away from a bottom of the filtration cup, or can the pillars be located at another location in the filtration cup such as on the sides of the filtration cup? Claim 1 is also indefinite since it is not clear whether the filtration cup has a solid bottom, or whether there are openings at each of the top and bottom of the filtration cup. Claim 1 is also indefinite since it is not clear how the recited structure of the device allows the function of “capturing analytes from a volume of fluid larger than 2 mL, concentrating the analytes via a vacuum, and eluting the analytes for analysis”, as recited in the preamble of claim 1, to be performed. Is the device intended to perform a method where a volume of fluid larger than 2 mL is added to the filtration cup, a vacuum is applied to the base through the vacuum port so as to filter the volume of fluid through the filter in the cup, and then the analytes which did not pass through the filter are eluted off the filter for analysis? 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sklar et al (US 6,878,343).
Sklar et al teach of a test sample preparation device for filtering a volume of fluid. The device comprises a base or housing 60 (claim 1), a filter assembly 10, and a sample tray 30 containing a plurality of vials 50. The filter assembly 10 contains filtration cups 12 (claim 1), each containing a filter 13 (claim 1). Each of the filtration cups 12 contain open ends that define a flow path there through, and each of the filtration cups contain a filter support 16 which serves to support and mount the filter contained therein. Sklar et al teach that the filter support 16 may be of any suitable configuration that provides support and/or drainage to the filter. When the filter 13 is mounted to the filter support 16, a seal is provided which prevents the test sample from bypassing the filter. The filter supports 16 may be unitarily or integrally formed with the filtration cups/wells 12, or the supports may be a separate part disposed in the cups/wells 12. Sklar et al teach that in one embodiment, the filter support 16 is located between the open first and second ends 14, 15 of the filtration cups 12, and the filter support 16 comprises a plurality of protrusions, such as bumps or ribs, that provide support and drainage for the microporous filter 13 (claim 1). The protrusions, bumps or ribs serve to ensure that the filter 13 is maintained in a position up and away from a bottom of the filtration cup/well 12 (claim 1). It is noted that a pillar is defined as any supporting integral or upstanding member or part, or a firm upright support, and therefore, the array of protrusions/bumps/ribs taught by Sklar et al as supporting the filter 13 in the device serves as “an array of pillars”, as recited in claim 1, because the protrusions/bumps/ribs are firm upright supports which serve to support the filter 13 in a position up and away from a bottom of the filtration cup 12. The base or housing 60 comprises a cylindrical sidewall 61 with an open end 62 and a closed end 63. The filter assembly 10 containing the filtration cups 12 is disposed over the open end 62 of the base 60 to enclose the base. An outwardly extending flange 64 is located at the open end 62 of the base, and contains an annular groove 65 having a pliable gasket 66 or O-ring seal disposed in the groove 65 (claim 1). The gasket or seal 66 provides a firm airtight and watertight seal between the filter assembly 10 containing the filtration cups 12 and the base 60 when the filter assembly 10 is placed over the base 60 (claim 1). Alternatively, a groove may be placed in the filter assembly and a seal may be disposed in the groove to provide an airtight and watertight seal between the base 60 and the filter assembly 10 when attached to one another.  A vacuum port 71 is located in the base 60 for coupling to a vacuum source (claim 1). When a vacuum is applied to the interior of the base 60 through the vacuum port 71, and when the filter assembly 10 containing the filtration cups 12 is sealed to the base 60, a differential pressure is applied across the filters 13 of the filtration cups 12 to facilitate the passing of a volume of fluid through the filters. Solid or particulate materials or analytes too large to pass through the filters 13 are retained by the filters for concentration and later elution. See Figures 1-2, 3a-3b and 7, lines 54-67 in column 3, lines 1-30 and 59-67 in column 4, lines 18-65 in column 5, lines 14-67 in column 7, lines 6-53 in column 8, lines 20-67 in column 1, and lines 18 in column 11 of Sklar et al. 
It is noted that the intended use of the device recited in claim 1 for “capturing analytes from a volume of fluid larger than 2 mL, concentrating the analytes via a vacuum and eluting the analytes for analysis” has not been given patentable weight since it has been held that the recitation of an otherwise old or obvious invention for a new or different intended use does not impart patentability to the invention. Since the device taught by Sklar et al comprises each of the structural components of the device recited in claim 1, as explained above, the device taught by Sklar et al could also be used for “capturing analytes from a volume of fluid larger than 2 mL, concentrating the analytes via a vacuum and eluting the analytes for analysis”. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Yoon et al, Patzner, Crosby, Ribeiro et al, Hiesinger et al, Scott et al, Ferguson et al and Zuk, Jr. who all teach of different types of vacuum filtration devices for separating and extracting materials from biological samples; and Luchini et al who teach of hydrogel particles for biomarker harvesting. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 26, 2021